Citation Nr: 1709409	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  11-05 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

The appellant represented by:	Frances Bowman, Accredited Agent


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  The Veteran died in February 2009, and the appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2014, the Board remanded this case to allow the RO to reschedule the appellant's Board hearing, which was originally scheduled for January 2014, as the appellant requested the hearing to be rescheduled after her designated representative, Ms. Bowman, became accredited to represent appellants in VA claims proceedings.  A February 2016 VA correspondence of record reflects Ms. Bowman's accreditation, and in September 2016, Ms. Bowman represented the appellant, who testified (along with her daughter) at a Board hearing conducted by the undersigned Veterans Law Judge.  


FINDING OF FACT

1.  During his lifetime, the Veteran was service connected for, inter alia, posttraumatic stress disorder (PTSD), and depression was among his PTSD symptoms.  

2.  The Veteran died in February 2009, with his immediate cause of death listed as metastasized colon cancer, with depression listed as a contributing cause of death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1116, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In 2008, approximately one year prior to his death in February 2009, the Veteran was diagnosed with cancer that had metastasized to several parts of his body.  At the time the Veteran's cancer was detected, the nature of his primary cancer was unknown.  However, as reflected in his original death certificate, which was issued in February 2009, his primary cancer was ultimately determined to have originated in his colon, and this death certificate lists colon cancer as the Veteran's sole cause of death.  In October 2012, an amended death certificate was issued, which continues to reflect colon cancer as the Veteran's primary cause of death, but also lists the metastasizations of this colon cancer to his liver, lungs, peritoneum, and lymph nodes, as well as depression, as factors contributing to the Veteran's cause of death.  The appellant asserts that the Veteran's cancer resulted from his in-service herbicide exposure and that his depression, a symptom of his service-connected PTSD, significantly contributed to the Veteran's cause of death, as his depression precluded his willingness to seek timely medical treatment, suppressed his appetite, and otherwise generally interfered with his ability for self-care.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing disability in the active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  Id.

At the outset of this analysis, the Board acknowledges that because the Veteran had approximately nine months of service in the Republic of Vietnam, service connection for the Veteran's primary cause of death, colon cancer, could be awarded as presumptively due to presumed in-service exposure to Agent Orange if the Veteran's colon cancer was among the list of enumerated diseases for which service connection will be presumed for Vietnam Veterans.  However, as colon cancer is not among these enumerated diseases, this avenue of service connection is not available.  See U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

Nevertheless, the appellant may also prevail on her claim if a service-connected disability was a contributory cause of death.  As referenced above, the Veteran was service connected for PTSD, which stemmed from his Vietnam combat experiences (he served as a medic in combat and was awarded the Combat Medical Badge), and his treatment records reflect that depression was among the Veteran's PTSD symptoms.  Indeed, the Veteran's June 2005 VA PTSD examination, the last such examination performed prior to his death, reflects that depression was among the Veteran's PTSD symptoms.  This evidence, coupled with the medical conclusion that the Veteran's depression contributed to his cause of death, as reflected in the 2012 death certificate of record (which was signed by the same physician who signed the original), provide a sufficient basis to establish that the Veteran's service-connected PTSD contributed to his cause of death.  Accordingly, service connection for the cause of the Veteran's death is warranted.  
ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


